Citation Nr: 0428110	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  00-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from March 1960 to September 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified from the RO 
before the undersigned, seated in Washington, DC, at a 
videoconference hearing held in February 2002.  This case was 
remanded by the Board in August 2003.  It was returned to the 
Board in April 2004.

In a May 2002 decision, the Board reopened the veteran's 
claim for service connection for irritable bowel syndrome.  
Following additional development actions undertaken by the 
Board, the issue of entitlement to service connection for 
irritable bowel syndrome was remanded by the Board to the RO 
in August 2003.  In a February 2004 rating decision, the RO 
granted service connection for irritable bowel syndrome.  
That matter is therefore no longer before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (1997).


FINDINGS OF FACT

1.  The veteran was not exposed to asbestos or other airborne 
irritants in service.

2.  The veteran's lung disability did not originate in 
service or for many years after the veteran's discharge from 
service, and is not otherwise related to his period of 
service.


CONCLUSION OF LAW

The veteran does not have a lung disorder, including 
asbestosis, that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a rating decision dated in April 2000 
denied entitlement to service connection for lung disability.  
The record reflects that the veteran was provided with notice 
of the April 2000 rating decision, and was provided with 
statements of the case in May 2000 and June 2000 which 
notified him of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  In addition, and the understanding of the 
veteran's representative to the contrary notwithstanding, the 
veteran was specifically advised by VA, via an April 2001 
correspondence, of what evidence VA would obtain on his 
behalf and of what evidence he was responsible for 
submitting.  The April 2001 correspondence also advised him 
of the information and evidence necessary to substantiate his 
claim, and suggested submitting any relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A 
May 2001 correspondence also specifically advised him that to 
substantiate his claim, evidence showing that he was exposed 
to asbestos in service was required.  He was advised that VA 
would assist him in obtaining any such evidence, and was 
requested to supply VA with specific information concerning 
the dates and circumstances of asbestos exposure, as well as 
the names of other servicemen with him at the time of his 
exposure; he did not respond to the May 2001 correspondence.  
The veteran's claim was thereafter re-adjudicated in a July 
2001 supplemental statement of the case.

While the notice provided to the veteran in April 2001 was 
not given prior to the first RO adjudication of the claim in 
April 2000, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the April 2001 notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The veteran has been afforded numerous 
opportunities to supplement the record, and as noted above 
his claim was re-adjudicated in a July 2001 supplemental 
statement of the case.

The Board notes that additional evidence was added to the 
record as the result of development actions undertaken by the 
Board starting in October 2002.  In August 2003 the Board 
remanded the claim in part to allow the RO the opportunity to 
consider the added evidence in the first instance.  The 
record reflects that the RO thereafter did consider the 
referenced evidence in a February 2004 supplemental statement 
of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
April 2001 and May 2001 correspondences notified the veteran 
as to which evidence would be obtained by him and which 
evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record contains the veteran's service medical and personnel 
records as well as VA treatment reports (including from the 
Charleston and Columbia, South Carolina VA Medical Centers) 
for May 1968 to January 2003, and private medical records 
(including from Dr. Carey Fechter, Care Alliance, St. Francis 
Hospital and Roper Hospital) for June 1967 to May 2003.  The 
Board notes that the veteran has identified Dr. Alan Rashford 
as treating him for lung problems in the early to mid 1980s.  
The record reflects that VA attempted to obtain records from 
Dr. Rashford in January 2003, to no avail; the veteran was 
notified in a February 2004 supplemental statement of the 
case that VA's attempts to secure records from the referenced 
physician were unsuccessful.  The Board also notes that while 
the veteran indicates that he was treated at the VA Medical 
Center in Charleston, South Carolina even prior to May 1968 
(although he does not specifically indicate that he was 
treated for lung problems), the earliest records for the 
veteran located by that facility date from May 1968.  In 
light of the above, the Board concludes that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

The record also reflects that the veteran has been afforded 
VA examinations of the claimed disorder in December 2000 and 
December 2003.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records show that the veteran was treated in 
April 1960 (while in recruit training) for acute bronchitis; 
three days later he was noted to have responded well to 
antibiotic and supportive therapy.  The remainder of the 
service medical records are negative for any complaints, 
finding or diagnosis of lung problems.  Chest X-ray studies 
at the veteran's discharge examination were negative for any 
abnormalities.

Service personnel records indicate that the veteran completed 
training as a commissaryman in May 1961, and served in that 
capacity (described on his DD 214 as the civilian equivalent 
of a short order cook) from at least July 1961 until his 
discharge from service, with no other military occupational 
specialty or additional training listed.  The record shows 
that he served at a Naval Air Station until June 1961, 
following which he was transferred to his first assigned 
vessel, and that he was transferred from his last assigned 
vessel the day of his discharge.

On file is the report of a June 1967 VA examination of the 
veteran, at which time chest X-ray studies and examination of 
the veteran's respiratory system were normal.  He reported 
working at a naval shipyard since 1966.

Of record are private treatment reports for June 1967 to May 
2003 which are silent for any reference to lung problems 
until 1994.  Entries starting in 1994 indicate that the 
veteran had chronic obstructive pulmonary disease (COPD), as 
well as chronic bronchitis.  Pulmonary function tests 
beginning in 1994 were consistently abnormal.  A March 1996 
note indicates that the veteran had a past medical history 
positive for asbestosis due to industrial exposure; his chest 
X-ray studies were considered reasonably good.  An October 
2001 referral letter indicates that the veteran had chronic 
bronchitis, with a history of pulmonary exposure from wood 
crafting and working in an area involving exposure to 
chemicals, adhesives and asbestos particles.

On file are VA treatment records for May 1968 to January 2003 
which are almost entirely negative for any reference to lung 
abnormalities.  A December 2001 note records that the veteran 
had a history of asbestos exposure.  Pulmonary function 
testing in February 2003 disclosed the presence of a mild 
obstructive ventilatory defect. 

On file is a January 1994 letter from Cary Fechter, M.D., to 
an attorney.  Dr. Fechter indicated that the veteran had 
experienced respiratory complications as early as 1978 while 
working at a naval shipyard.  He noted that the veteran's 
"pulmonary exposure began in 1973" while working as a 
woodcrafter, during which time he spent most of his day 
tearing out and replacing asbestos.  Dr. Fechter explained 
that the veteran, for at least five years, worked throughout 
the day in a powdery asbestos environment, developing 
bronchial problems, a cough, and pneumonia.  He noted that 
while the veteran, in 1978, was provided with a suit and 
facial covering for protection against further asbestos 
exposure, the veteran would nevertheless not use the mask 
until around 1981; he noted that the veteran continued to 
work in the shipyard until 1985.  Dr. Fechter indicated that 
the veteran did not smoke and did not allude to any other 
pulmonary exposure other than working with epoxy glue and 
stains as a woodworker.  Dr. Fechter explained that recent 
diagnostic studies showed decreased lung volumes as well as 
findings consistent with asbestos pleural thickening, and he 
concluded that the veteran had very significant asbestos 
exposure for at least eight years; that the veteran had a 
previous history of pneumonias and persistent cough related 
to dust, epoxy, glue and stain exposure; and that the veteran 
had shortness of breath secondary to restrictive lung disease 
most closely related to the asbestos exposure.

In several statements on file the veteran reports that he was 
first exposed to asbestos while serving onboard U.S. Navy 
vessels from June 1961 until September 1963.  He indicates 
that his duties during that time included chipping paint 
from, and re-painting, decks and ship holes, as well as 
grinding asbestos.  He also indicates that his bunks were 
located below asbestos-wrapped pipes.  The veteran indicates 
that he was first diagnosed with a lung disorder in 1983.

In an August 2000 statement addressed to VA, Dr. Fechter 
indicates that he has followed the veteran since 1994 for a 
combination of bronchitis and asbestos exposure.  He notes 
that the veteran reported working for almost four years in 
service on the "deck force," where his duties involved the 
removal of asbestos from decks and bulkheads, and re-painting 
decks and bulkheads with an asbestos-based paint; the veteran 
estimated that he was exposed to airborne asbestos particles 
almost every day for about four hours each day.  Dr. Fechter 
also notes that the veteran worked in a naval shipyard from 
1967 to 1985, and that starting in 1973 his duties included 
tearing out and replacing asbestos without the use of any 
protection until around 1978; Dr. Fechter noted that many of 
the veteran's pulmonary problems began after 1973.  Dr. 
Fechter concluded that the veteran had experienced pulmonary 
symptoms since service, predominantly that of chronic 
bronchitis associated with exposure to chemicals, gas, fumes, 
and dust (including asbestos particles).  He noted that the 
veteran's pulmonary function tests were borderline for a 
diagnosis of asbestosis, but that a chest X-ray study was 
needed to confirm that diagnosis.

At his August 2000 hearing before a hearing officer and at 
his February 2002 hearing before the undersigned, the veteran 
testified that he was transferred to his first ship 
assignment as a cook, but was placed on the "deck force" to 
potentially become a boatswain's mate.  He testified that his 
duties as a member of the "deck force" included scraping 
paint from decks and bulkheads and re-painting the decks, 
hulls and piping.  He indicated that he was also responsible 
for stripping and replacing asbestos insulation around pipes, 
and later discovered that the paint he used was asbestos-
based.  The veteran also testified that he slept near pipes 
having deteriorated insulation, and he indicated that he wore 
no respiratory protection at any time.  The veteran stated 
that he worked in a shipyard shortly before his discharge, 
and that others in the shipyard were tasked with removing 
asbestos insulation.  He indicated that following service he 
worked in a position involving the removal of asbestos.  The 
veteran testified that he was first hospitalized for lung 
problems in the 1980s, and was found by 1994 to have 
pulmonary fibrosis.

The veteran was afforded a VA examination in December 2000, 
at which time he reported that he worked in the boiler rooms 
of the ships on which he served in the Navy, and that he used 
an asbestos-based paint in service.  He also reported working 
after service removing asbestos, for which he received 
increased pay due to hazardous exposure.  The examiner 
diagnosed pulmonary fibrosis and asbestosis.

In a letter dated in October 2001 to another physician, Dr. 
Fechter wrote that the veteran's pulmonary exposure was as a 
woodcraftsman and in the workplace where he was exposed to 
chemicals and asbestos particles.

The veteran was afforded a VA examination in December 2003, 
at which time he reported that in service he worked primarily 
on the "deck force" removing asbestos, and also painting 
with asbestos-based paint.  He reported that he started 
experiencing shortness of breath in service.  The veteran 
indicated that he worked from 1973 to 1985 in a shipyard, 
where his duties involved exposure to asbestos, adhesives, 
and other airborne particles.  The examiner explained that 
Dr. Fechter's statements and the diagnostic evidence since 
the early 1990s of chest restriction and possible obstructive 
ventilatory defects had been reviewed.  The examiner noted 
that the veteran carried a diagnosis of chronic bronchitis 
thought by Dr. Fechter to be related to exposure to 
chemicals, gas fumes, dust and asbestos particles.  Following 
physical examination of the veteran the examiner diagnosed 
concomitant restrictive and obstructive ventilatory defects, 
likely related to the veteran's chronic exposure to airborne 
irritants such as gas fumes, chemicals and asbestos dust 
particles.  He noted that while X-ray studies showed there 
was no current active asbestosis, pulmonary function tests 
were consistent with a diagnosis of asbestosis.  The examiner 
indicated that he believed the veteran had significant 
previous asbestos exposure.

In a January 2004 addendum to the December 2003 examination 
report, the examiner indicated that he believed the veteran 
was exposed to asbestos in service through daily duties 
involving the removal of the substance and painting with 
asbestos-based paint.  He concluded that it was at least as 
likely as not that the veteran's current lung damage was due 
to exposure to asbestos in service, and that the veteran's 
lung disease was related to significant asbestos exposure as 
well as other airborne irritants while in service when 
working on the "deck force."

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1131 (West 2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  The VA Manual 21-1, Part 
VI, para. 7.21 (Feb. 5, 2004) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) (Feb. 5, 2004) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  VA Manual 21-1, 
Part VI, para. 7.21(c) (Feb. 5, 2004) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) (Feb. 5, 2004) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000; Ashford v. Brown, 10 Vet. App. 
120, 123-24 (1997).

Although the veteran was treated for an episode of bronchitis 
in service during recruit training, the bronchitis was 
described as acute in nature and was responsive to antibiotic 
and support therapy.  Despite the veteran's assertion that he 
experienced shortness of breath in service, service medical 
records for the remainder of his period of service are 
entirely negative for any further reference to respiratory 
complaints or findings, and the chest X-ray studies performed 
at the veteran's discharge from service were negative for any 
abnormalities.

In addition, there is no post-service medical evidence of 
lung abnormalities until 1994, at which time the veteran was 
treated for lung conditions including COPD and chronic 
bronchitis, and pulmonary function testing revealed 
abnormalities.  In 1994 the veteran's treating physician, Dr. 
Fechter (who had not treated the veteran prior to that year), 
concluded that the veteran had diagnostic evidence consistent 
with asbestosis with a history of 8 years of asbestos 
exposure beginning in 1973.  The Board notes that the 
December 2000 VA examiner diagnosed asbestosis and that the 
December 2003 examiner found the diagnostic evidence on file 
supportive of the presence of asbestosis.

While Dr. Fechter has provided a positive medical opinion 
which links the development of current lung disability to 
claimed asbestos exposure in service, the Board finds his 
1994 statement to be of far greater significance.  Such 
letter, addressed to an attorney presumably for some claim, 
contains no mention of inservice exposure and in fact 
emphasizes the prolonged, many year period of post-service 
industrial exposure, including the fact that the veteran was 
covered by powder at the end of the day.  Dr. Fechter further 
indicated that during much of the time, the veteran worked 
without using any protective equipment.  Further the 2001 
letter by Dr. Fechter to another physician clearly indicates 
that the asbestos exposure was due to work exposure.  Dr. 
Fechter's most recent statement reported the history provided 
by the veteran in connection with his claim for VA 
compensation.  

Another piece of evidence supporting the claim was the 
conclusion expressed by the December 2003 VA examiner, who 
indicated that the veteran's current lung disability, 
including chronic bronchitis and any currently manifested 
asbestos-related ailment, was caused not by the veteran's 
multiple-year exposure to asbestos and other airborne 
irritants while working in a shipyard after service largely 
without protection, but rather by the veteran's claimed 
exposure to asbestos in service.  Both Dr. Fechter and the VA 
examiner appear to suggest that the veteran was exposed in 
service to other airborne irritants including chemicals, 
fumes and dust, although the veteran himself has only 
indicated that he was exposed to the referenced substances at 
his civilian job after service.  In any event, both Dr. 
Fechter and the December 2003 examiner specifically based 
their opinions on the veteran's purported exposure to 
asbestos and other airborne irritants (described as 
chemicals, gas fumes and dust particles) while a member of 
the "deck force" on board the vessels he served from June 
1961 until September 1963.  Consequently, the disposition of 
the veteran's appeal turns on whether he was in fact exposed 
to asbestos or other airborne irritants in service.

Although the veteran contends that he was part of the "deck 
force" from June 1961 until his discharge, with 
responsibilities involving frequent and direct exposure to 
asbestos, his service personnel records in fact disclose that 
once he was transferred to his first assigned vessel, he 
served his entire period of service as a cook, and not as 
part of any "deck force" or in any position designed to 
prepare him for duties as a boatswain's mate.  The service 
personnel records show that following his recruit training, 
the veteran was assigned to shore duty at a Naval Air Station 
while undergoing training to be a commissaryman.  The veteran 
admits that he was transferred to his first vessel assignment 
as a cook, and the service personnel records confirm that his 
official military occupational specialty was as a cook, 
without any secondary duties.  The Board notes that the 
veteran has not proffered any explanation clarifying the 
circumstances surrounding his transfer from a cook with no 
training other than as a commissaryman, to a sailor 
responsible not only for removing pain and repainting 
portions of the ship (which the Board assumes did not require 
any special training), but also for removing and replacing 
asbestos insulation.  The Board also notes that the record 
does not show, nor does the veteran contend, that the veteran 
was exposed to asbestos or any of the airborne irritants at 
issue while working as a cook.  The Board also finds 
revealing that Dr. Fechter, in his January 1994 letter to an 
attorney, mentions nothing concerning any in-service exposure 
to asbestos or any other irritant, and indicates that the 
veteran did not report any history of exposure to such 
irritants outside of his civilian job at a shipyard; it was 
only in connection with his claim for VA compensation that 
the allegation of exposure to asbestos in service was made.  

The Board notes that VA, in May 2001, requested that the 
veteran identify any servicemen who were present at the time 
of his claimed exposure to asbestos, but that he did not 
respond (at his February 2002 hearing he mentioned a Chief 
Wilder, but indicated that the referenced individual could 
only speak to the veteran's gastrointestinal problems in 
service).  The Board also notes in passing that while the 
veteran testified that shortly before his discharge he was 
assigned to a shipyard where asbestos was being handled, his 
service personnel records show that he in fact was not 
transferred from the last vessel on which he served until the 
day of his discharge.

In short, the Board finds that the veteran's statements and 
testimony to the effect that he was exposed to asbestos or 
other airborne irritants such as chemicals, gas fumes or 
dust, to be of limited probative value, inasmuch as they are 
unsupported by the service personnel records showing that he 
served in no other capacity than as a cook, and that he was 
discharged directly from his last assigned vessel without 
serving in a shipyard prior to separation from service.  The 
Board also notes that while the veteran contends he was 
exposed to asbestos while sleeping in his bunk, nothing in 
his service medical or personnel records corroborates his 
account.  In light of the inconsistency between the veteran's 
account of his exposure and his official service records, as 
well as the apparent silence of the veteran when questioned 
by Dr. Fechter in January 1994 concerning any history of 
asbestos exposure outside of his civilian job, and as the 
veteran has not otherwise adduced any evidence supportive of 
his claim that he was exposed to asbestos or any other 
irritant at issue in service, the Board does not accept the 
veteran's account of his exposure to asbestos and other 
airborne irritants in service.

The United States Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, 
the opinions of Dr. Fechter and the December 2003 VA examiner 
are based specifically and narrowly on the veteran's 
description of his exposure to asbestos and certain other 
airborne irritants as part of the "deck force."  As 
discussed above, however, the veteran's account of his 
exposure to the referenced irritants is wholly inconsistent 
with available service personnel records which definitively 
show that he served as a cook, and nothing more, during his 
time onboard ships in the Navy.  The Board points out that 
the veteran admittedly has a rather significant post-service 
history of exposure to asbestos, chemicals, gas fumes and 
other irritants, and that at least up until January 1994, he 
did not report any history of exposure to asbestos or other 
irritants outside of his civilian job, despite his 
purportedly extensive exposure in service.  The Board 
consequently affords no weight to the opinions of Dr. Fechter 
and the December 2003 VA physician, exclusively based as they 
are on the veteran's self-reported history provided by the 
veteran.  The Board stresses that neither Dr. Fechter nor the 
December 2003 examiner suggested that any current lung 
disorder is etiologically related to service on a basis other 
than through exposure to asbestos or certain airborne 
irritants.  Nor is there otherwise any other evidence linking 
the veteran's current lung disorder to his period of service, 
other than on the basis of exposure to airborne irritants 
including asbestos.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim for service connection for a lung 
disorder is denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a lung disorder, 
claimed as asbestosis, is denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



